DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0107753 (hereinafter “Koga”), in view of United States Patent Application Publication No. US 2010/0126909 (hereinafter “Bhasin”), and further in view of United States Patent Application Publication No. US 2009/0209415 (hereinafter “Kayama”).Regarding claims 7, 10 and 12 	Koga teaches a vacuum multilayer glass, having excellent thermal insulation, (vacuum heat insulation multi-layered glass panel) includes assembling an assembly including a first glass plate, a second glass plate (pair of substrates), a sealing material and a getter material (abstract and paragraph [0005]).  Koga teaches the first glass plate 11, 21 and the second glass plate 12, 22 (pair of substrates) are disposed in an opposedly facing manner with a reduced pressure space (gap) 13, 23 formed therebetween (Figures 2-4, and paragraphs [0037] – [0039] and [0049] – [0051]).  Koga teaches a sealing member 15, 25 is provided for adhering the pair of substrates to each other, and a getter material 16, 26 (gas trapping material) disposed in the reduced pressure space (gap) 13, 23 for absorbing gases remaining in the reduced pressure space (gap) 13, 23 upon assembly (Id).   	Koga teaches the getter material 26 can easily absorb the gases discharged by heating the sealing material 25 which are decomposed from organic substances into CO, CO2, and the like (paragraph [0039]). 	Koga does not explicitly teach the getter (gas trapping) material containing porous metal oxide and silver particles having an average particle size of 0.5 nm to 100 nm inclusive, the silver particles being carried by the porous metal oxide, a content of the silver particles being 1 mass% to 70 mass% inclusive, a specific surface area of the porous metal oxide being 30 m2/g or more. 	Bhasin teaches a method for removing contaminants from a gas stream with a composition comprising silver and a support material (abstract).  Bhasin teaches the support material includes a porous metal oxide (paragraphs [0025] and [0036]).  Bhasin teaches the support material (porous metal oxide) contains cerium oxide (paragraph [0032]).  Bhasin teaches the particle size of the silver ranges from about 10 to about 10,000 angstroms (about 1 to about 1000 nm) (paragraph [0046]), which significantly overlaps the claimed range.  Bhasin teaches the silver particles are supported on (carried by) the support material (porous metal oxide) (paragraph [0047]).  Bhasin teaches the amount of the silver on the support material ranges from 1 wt% (mass%) to 70 wt% (mass%) (paragraph [0040]).  Bhasin teaches the support material has a surface area, porosity, and pore size distribution sufficient to accommodate silver loadings in the range of about 5-40 wt % while maximizing dispersion (paragraph [0041]).  Bhasin does not explicitly teach a specific surface area of the support material (porous metal oxide) being 30 m2/g or more.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate specific surface area of the porous metal oxide using nothing more than routine experimentation to achieve the desired silver particle loadings taught by Bhasin.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	Moreover, Kayama teaches a composite material including an aggregate which contains a first metal particle constituting a core and second metal oxide particulates surrounding the first metal particle (abstract).  Kayama teaches a catalyst composition containing silver stabilized on a ceria (cerium oxide) support is known (paragraph [0003]).  Kayama teaches ceria is known to absorb CO2 from a reaction system (paragraph [0047]). 	Koga, Bhasin, and Kayama are analogous inventions in the field of gas absorbing materials.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the getter material 16, 26 (gas trapping material) of Koga and substituting the material for the getter material of Koga with the composition of Bhasin to facilitate the removal of CO2, as taught by Kayama, which is required by Koga, motivated by the desire to form a conventional getter material for CO2 absorption, comprising a ceria support containing silver particles thereon which is known in the art as being functionally equivalent and predictably suitable for use in forming such a CO2 absorbing material.Regarding claims 8 and 9 	In addition, Koga teaches the sealing material 25 contains a low-melting point glass containing vanadium oxide and tellurium oxide (paragraphs [0024] and [0067]).Regarding claim 11 	In addition, Bhasin teaches the support material has a surface area, porosity, and pore size distribution sufficient to accommodate silver loadings in the range of about 5-40 wt % while maximizing dispersion (paragraph [0041]).   	Bhasin does not explicitly teach an average particle size of the support material (porous metal oxide) being 5 nm to 200 µm inclusive.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate average particle size of the porous metal oxide using nothing more than routine experimentation to achieve the desired silver particle loadings taught by Bhasin.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 13 	As previously noted, Koga teaches the getter material 26 can easily absorb the gases discharged by heating the sealing material 25 which are decomposed from organic substances into CO, CO2, and the like (paragraph [0039]). 	Regarding the gas trapping properties of the getter (gas trapping) material, although the prior art does not explicitly disclose the getter (gas trapping) material 26 traps O2 and moisture, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Koga and Bhasin teaches a getter (gas trapping) material with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 14 January 2022, with respect to the rejections of claims 1-6 under 35 USC §112(b) and 35 USC §102 have been fully considered and are persuasive.  The rejections of claims 1-6 under 35 USC §112(b) and 35 USC §102 have been withdrawn. 
Applicant’s arguments, see pages 5-7, filed 14 January 2022, with respect to the rejection of the claims under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional consideration of Kayama.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783